Proceeding pursuant *449to CPLR article 78 to review a determination of the Commissioner of the Dutchess County Department of Social Services, dated May 15, 1995, which adopted the recommendation of a Hearing Officer, made after a hearing, finding the petitioner, a case manager, guilty, inter alia, of improperly disclosing confidential information and imposing the penalty of demotion.
Adjudged that the petition is granted to the extent that the provision of the determination which sustained charge two is annulled and that charge is dismissed, on the law, without costs or disbursements, the determination is otherwise confirmed, and the proceeding is otherwise dismissed on the merits.
Pursuant to Executive Law § 296 (16), the petitioner’s arrest may not be used as a ground to support charge two since the criminal charges against the petitioner were dismissed.
With regard to charge one, the penalty of demotion is not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.